Citation Nr: 1017701	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  05-03 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.	Entitlement to service connection for right ear 
sensorineural hearing loss.

2.	Entitlement to service connection for a left leg disorder, 
to include as secondary to residuals of a fragment wound 
of the right calf.

3.	Entitlement to service connection for erectile 
dysfunction, to include as secondary to posttraumatic 
stress disorder (PTSD).

4.	Entitlement to a total disability evaluation based upon 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1965 to 
March 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions in February 2003, February 
2008 and January 2009 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran and his spouse testified before the undersigned 
Acting Veterans Law Judge at a February 2010 hearing 
conducted at the RO.  A transcript of the hearing is of 
record.

The issues of entitlement to service connection for a right 
ankle disorder, entitlement to service connection for 
recurrent tinnitus, and entitlement to an evaluation in 
excess of 70 percent for PTSD have been raised by the record, 
but have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  The Board finds these matters are 
inextricably intertwined with the Veteran's TDIU claim and 
must be remanded for appropriate development.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (finding that two or 
more issues are inextricably intertwined if one claim could 
have significant impact on the other).

The issues of entitlement to service connection for a left 
leg disorder, entitlement to service connection for erectile 
dysfunction, entitlement to service connection for a right 
ankle disorder, entitlement to service connection for 
recurrent tinnitus, and entitlement to an evaluation in 
excess of 70 percent for PTSD, and entitlement to TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

A hearing loss disability of the right ear for VA purposes 
was not manifested in active service or within one year of 
service discharge, and any current right ear hearing loss is 
not otherwise etiologically related to service.


CONCLUSION OF LAW

Right ear sensorineural hearing loss was not incurred in or 
aggravated by active service and may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309(a), 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2009).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the Veteran received VCAA notification 
prior to the initial unfavorable agency decision in February 
2008.  The RO's August 2007 notice letter advised the Veteran 
what information and evidence was needed to substantiate the 
claim decided herein and what information and evidence must 
be submitted by him.  He was specifically informed that it 
was his responsibility to support the claim with appropriate 
evidence.  The August 2007 letter also included notice as to 
disability ratings and effective dates for the award of any 
benefits.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006).  Finally the letter advised him what information and 
evidence would be obtained by VA, such as, medical records, 
employment records, and records from other Federal agencies.  
The duty to notify the Veteran was satisfied under the 
circumstances of this case.  

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2009).

Service treatment records are associated with the claims 
file.  All post-service VA and private treatment records 
identified by the Veteran have also been obtained.  The 
Veteran has not identified any additional records related to 
the issue on appeal that should be obtained prior to a Board 
decision.  Therefore, VA's duty to further assist the Veteran 
in locating additional records has been satisfied.  The 
Veteran was afforded a VA audiological examination in January 
2008.  The examination is adequate to allow the Board to 
decide the issue on appeal as it involved a review of the 
claims folder and examination of the Veteran and provides an 
etiological opinion with accompanying rationale.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  



Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the United 
States Court of Appeals for Veterans Claims (hereinafter 
"the Court") held, in pertinent part, that the law requires 
only that the Board address its reasons for rejecting 
evidence favorable to the claimant.  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has also 
held that the Board must review the entire record, but does 
not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38  
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection can be granted for certain diseases, 
including organic diseases of the central nervous system, if 
manifest to a degree of 10 percent or more within one year of 
separation from active service.  Where a veteran served 90 
days or more of continuous, active military service during a 
period of war or during peacetime after January 1, 1947, and 
certain chronic diseases become manifest to a compensable 
degree within an applicable time period, such disease shall 
be presumed to have been incurred in or aggravated by service 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2009).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Court has also held that medical evidence is 
required to demonstrate a relationship between a present 
disability and the continuity of symptomatology demonstrated 
if the condition is not one where a lay person's observations 
would be competent.  See Clyburn v. West, 12 Vet. App. 296 
(1999).  

Lay evidence is competent to establish observable 
symptomatology; however, VA may make credibility 
determinations as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr, 21 
Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007), the Federal Circuit held that whether lay 
evidence is competent and sufficient in a particular case is 
an issue of fact and that lay evidence can be competent and 
sufficient to establish a diagnosis when (1) a layperson is 
competent to identify the medical condition (noting that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), 
(2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the 
Federal Circuit held that the lay evidence presented by a 
veteran concerning his continuity of symptoms after service 
may generally be considered credible and ultimately 
competent, regardless of a lack of contemporaneous medical 
evidence.  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

The Veteran asserts that he has hearing loss of the right ear 
as a result of in-service acoustic trauma.  With respect to 
in-service acoustic trauma, the Board observes the Veteran is 
in receipt of the Combat Infantryman Badge and that he 
reported he sustained severe acoustic trauma during combat 
operations.

In the case of a Veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of in-service occurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions or 
hardships of such service, notwithstanding the fact that 
there is no official record of such occurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).

However, competent evidence of a current disability and of a 
link between the current disability and service is still 
required despite the evidentiary effect of 38 U.S.C.A. § 
1154(b).  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 507-13 (1995).  
The statute "does not create a statutory presumption that a 
combat Veteran's alleged disease or injury is service- 
connected," but only "considerably lighten[s] the burden of a 
Veteran who seeks benefits for an allegedly service-connected 
disease or injury and who alleges that the disease or injury 
was incurred in, or aggravated by, combat service."  Collette 
v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).

Applying 38 U.S.C.A. § 1154(b), the Board finds that the 
Veteran's description of his in-service injury with acoustic 
trauma as a result of explosions and gunfire is consistent 
with the circumstances of combat.  With regard to other 
sources of injury to the Veteran's hearing, the Board does 
not dispute the Veteran's claims of in-service noise 
exposure.  As such, the Board concedes in-service acoustic 
trauma.  However, the Board must still determine whether the 
Veteran's current right ear hearing loss is related to 
service.  

The Board observes that for purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; when the auditory thresholds for at 
least three of the frequencies at 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2009).

Service treatment records indicate he was provided 
audiometric evaluations at entrance to and separation from 
service, in March 1965 and March 1968, respectively.  Prior 
to November 1967, military audiometric results were reported 
in American Standards Association (ASA) units; VA used ASA 
units prior to July 1966.  However, in July 1966, VA adopted 
International Organization for Standardization (ISO) units, 
and the military adopted ISO units in November 1967.  The 
current definition for a hearing loss disability found at 38 
C.F.R. § 3.385 is based on ISO units.  The military audiogram 
in the instant case conducted in 1965 must be converted from 
ASA to ISO units (by adding 10 decibels to the reported 
findings in most frequencies, the exceptions being adding 15 
decibels at 250 and 500 Hertz and 5 decibels at 4000 Hertz).

On service entrance examination in March 1965, pure tone 
thresholds, in decibels, converted to ISO units, were as 
follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
5

Speech recognition ability was not reported.  The Veteran's 
ears and drums were normal.  There were no findings or 
complaints pertaining to hearing loss.

On service discharge examination in March 1968, pure tone 
thresholds, in decibels, recorded in ISO units, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
--
20

Speech recognition ability again was not reported.  The 
Veteran's ears and drums were normal.  There were no findings 
or complaints pertaining to hearing loss.

The Board observes there is no evidence of a chronic hearing 
loss disability for VA purposes during active service.  
Further, the Board observes that a March 1968 Report of 
Medical History, completed and signed by the Veteran, denied 
a history of hearing loss.  

A November 2001 private audiological evaluation report noted 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
20
25

Word recognition ability was 100 percent in the right ear.  

An August 2006 private audiological evaluation report noted 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
25
25
25

Word recognition ability was 100 percent in the right ear.  

The report of a January 2008 VA audiology examination 
indicates the Veteran currently has bilateral hearing loss 
for VA purposes.  On the authorized audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
20
20
40

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear.  The examiner noted the Veteran's 
hearing was within normal limits upon service entrance and 
separation and opined that it was less likely than not that 
his current right ear hearing loss was related to military 
noise exposure.  

Based upon the evidence of record, the Board finds that a 
hearing loss disability of the right ear for VA purposes was 
not manifested in active service or within one year of 
service discharge, and that a current right ear hearing loss 
is not otherwise etiologically related to service.  In fact, 
the Board observes that private audiometric testing conducted 
in November 2001 and August 2006 did not reveal a hearing 
loss disability for VA purposes.  See 38 C.F.R. § 3.385.  
There is no evidence indicating a right ear hearing loss 
disability until the January 2008 VA examination, 
approximately 40 years following separation from active 
service.  

The passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
is evidence against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  As there is no evidence 
that sensorineural hearing loss of the right ear was manifest 
within one year of separation from active duty, a presumption 
of service connection does not apply.  See 38 C.F.R. §§ 
3.307, 3.309(a).

As to issue of an etiological link between the Veteran's 
current right ear hearing loss disability and his in-service 
acoustic trauma, the Board finds that the preponderance of 
the evidence is against this aspect of the Veteran's claim.  
Although the Veteran testified that he had problems with his 
hearing since leaving Vietnam, he denied problems with his 
hearing in a March 1968 Report of Medical History.  There is 
no medical record of a hearing problem for many years after 
service.  The Board finds the January 2008 VA examiner's 
opinion is persuasive and that the length of time between the 
Veteran's separation from active service and the first 
diagnosis of hearing loss weighs against the Veteran's claim.

While the Veteran believes that his hearing loss was incurred 
as a result of service, he is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, the 
claim for entitlement to service connection must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.


ORDER

Service connection for right ear sensorineural hearing loss 
is denied.




REMAND

As noted in the Introduction above, the issues of entitlement 
to service connection for a right ankle disorder, entitlement 
to service connection for recurrent tinnitus, and entitlement 
to an evaluation in excess of 70 percent for PTSD have been 
raised by the record, but have not been adjudicated.  They 
are inextricably intertwined with the TDIU claim and must be 
remanded for appropriate development.  See Harris, 1 Vet. 
App. 180.

The Veteran also asserts that entitlement to service 
connection for a left leg disorder and erectile dysfunction 
is warranted as secondary to service-connected disabilities.  
For secondary service connection, it must be shown that the 
disability for which the claim is made is proximately due to 
or the result of service-connected disease or injury or that 
service-connected disease or injury has chronically worsened 
the disability for which service connection is sought.  38 
C.F.R. § 3.310 (2009); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc). 

With respect to erectile dysfunction, the Veteran claims this 
disorder was caused by medication prescribed to treat his 
service-connected posttraumatic stress disorder (PTSD).  In 
support of his claim, the Veteran submitted a January 2010 
statement from Dr. Crawford, a private physician, who stated 
that "[s]ome of the medications for [various 
emotional/psychological disorders] may be contributing to the 
sexual dysfunction."  In light of this statement, a remand 
is necessary to provide the Veteran a VA examination to 
determine whether his currently diagnosed erectile 
dysfunction is proximately due to or has been chronically 
worsened by his PTSD, to include medications prescribed for 
the disorder.  See 38 C.F.R. § 3.159(c)(4) (2009); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the Veteran's claim for a left leg disorder, 
the Board notes that the Veteran was provided a VA 
examination in March 2009.  The examiner found it was less 
likely than not that the Veteran's osteoarthritis of the left 
knee was due to his service-connected right leg disability.  
However, the March 2009 VA examiner did not address whether 
the Veteran's left leg/knee disorder had been aggravated by 
his service-connected right leg disorder.  Furthermore, while 
the March 2009 VA examiner noted "[i]t was after 2007 that 
the [Veteran's] left knee started to worsen to the state that 
it is now," the record indicates the Veteran complained of 
severe left leg pain as early as 2003 and was provided a 
diagnosis of osteoarthritis of the left knee as early as 
2005.  The March 2009 VA examiner did not address these 
facts.

Finally, the Veteran asserts that entitlement to a total 
disability evaluation based upon individual unemployability 
is warranted.  Specifically, he contends that his service-
connected disabilities render him unable to maintain gainful 
employment.  During the development of his claim, the Veteran 
was provided VA general medical and psychiatric examinations 
in May 2008.  The general medical examiner opined that the 
Veteran was unemployable for physical, but not sedentary 
labor due to his bilateral shoulder and knee disorders.  The 
VA psychiatric examiner noted that, while she believed the 
Veteran was unemployable, it was not be possible to state 
this is due to PTSD alone.  There is no opinion of record, 
however, which considers the combined service-connected 
disabilities and considers only his service-connected 
disabilities in determining whether he is capable of 
maintaining gainful employment.  

Accordingly, the case is REMANDED for the following action:

1.	Adjudicate the issues of entitlement to 
service connection for recurrent 
tinnitus, a right ankle disorder and an 
increased evaluation for PTSD.  
Appropriate efforts must be taken to 
adequately develop and adjudicate the 
claims.  The Veteran and his 
representative should be notified of 
the determinations and advised that 
additional action is required to 
perfect an appeal of any adverse 
decision for Board review.  

2.	Schedule the Veteran for a VA 
examination to ascertain the etiology 
of his currently diagnosed erectile 
dysfunction.  The claims file, 
including this REMAND, must be made 
available to the examiner for review, 
and the examination report should 
reflect that such review was 
accomplished.  All appropriate tests 
and studies should be conducted, and 
any consultations deemed necessary 
should be accomplished.  The examiner 
is requested to provide an opinion as 
to the following:

a.	Is it more likely than not 
(greater than a 50 percent 
probability), less likely than not 
(less than a 50 percent 
probability), or as likely as not 
(50 percent probability) that the 
Veteran's current erectile 
dysfunction is proximately due to 
his service-connected 
disabilities, to include 
medications prescribed for their 
treatment?

b.	If question (a) is answered in the 
negative, is it more likely than 
not (i.e., probability greater 
than 50 percent), at least as 
likely as not (i.e., probability 
of 50 percent), or less likely 
than not (i.e., probability less 
than 50 percent), that the 
Veteran's erectile dysfunction has 
been aggravated (chronically 
worsened beyond its natural 
progression) by his service-
connected disabilities, to include 
medications prescribed for their 
treatment?  If answered in the 
affirmative, the examiner should 
then provide an opinion as to the 
extent to which the Veteran's 
erectile dysfunction has been 
aggravated beyond its normal 
progression by his service-
connected disabilities.

3.	Schedule the Veteran for a VA 
orthopedic examination to ascertain the 
nature and etiology of any current left 
leg disorder.  The claims file, 
including this REMAND, must be made 
available to the examiner for review, 
and the examination report should 
reflect that such review was 
accomplished.  All appropriate tests 
and studies should be conducted, and 
any consultations deemed necessary 
should be accomplished.  Any current 
diagnosis of a left leg disorder should 
be identified.  The examiner is 
requested to provide an opinion as to 
the following:

a.	Is it more likely than not 
(greater than a 50 percent 
probability), less likely than not 
(less than a 50 percent 
probability), or as likely as not 
(50 percent probability) that the 
Veteran's current left leg 
disorder is proximately due to his 
service-connected disabilities, to 
include residuals of a right leg 
injury?

b.	If question (a) is answered in the 
negative, is it more likely than 
not (i.e., probability greater 
than 50 percent), at least as 
likely as not (i.e., probability 
of 50 percent), or less likely 
than not (i.e., probability less 
than 50 percent), that the 
Veteran's current left leg 
disorder has been aggravated 
(chronically worsened beyond its 
natural progression) by his 
service-connected disabilities, to 
include his service-connected 
residuals of a right leg injury?  
If answered in the affirmative, 
the examiner should then provide 
an opinion as to the extent to 
which the Veteran's left leg 
disorder has been aggravated 
beyond its normal progression by 
his service-connected 
disabilities.

4.	Thereafter, schedule the Veteran for an 
appropriate VA examination for an 
opinion as to whether the Veteran is 
unable to obtain or maintain gainful 
employment due to his service- 
connected disabilities, consistent with 
his education and occupational 
experience, with regard to age or any 
non-service-connected disorders.  A 
detailed rationale for any opinions 
expressed should be provided.  Any 
indicated diagnostic tests and studies 
must be accomplished.  The entire 
claims file, including a copy of this 
REMAND, must be made available to the 
examiner for review, and the 
examination report should reflect that 
such a review was accomplished.  The 
examiner should elicit from the 
Veteran, and record for clinical 
purposes, a full employment and 
educational history.  

5.	After completion of the above and any 
additional development deemed 
necessary, the issues on appeal should 
be reviewed with consideration of all 
applicable laws and regulations.  If 
any benefit sought remains denied, the 
Veteran and his representative should 
be furnished a supplemental statement 
of the case and be afforded the 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


